Citation Nr: 0608724	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
malaria.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1949 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order the United States Court of Appeals for 
Veterans Claims (Court) opinion on August 20, 2004, which 
vacated a December 2002 Board decision and remanded the issue 
of entitlement to an increased (compensable) evaluation for 
malaria for additional development.  The issue initially 
arose from a Department of Veterans Affairs (VA), Regional 
Office (RO) rating decision in October 2001.  This issue was 
the subject of a Board remand in May 2005.  

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence demonstrates the veteran's service-connected 
malaria is presently manifested by no active symptomatology.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in May 2005.  All 
identified and authorized evidence relevant to the issue 
addressed in this decision has been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence as to 
this matter is sufficient for adequate determinations.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of an increased rating 
for malaria.  Because this claim is being denied, any other 
notice requirements beyond those cited for increased rating 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claim 
for an increased rating for malaria would not cause any 
prejudice to the veteran with respect solely to this issue.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

In this case, findings of malaria were noted in the veteran's 
service medical records and service connection was 
established for malaria in a December 1952 decision.  A zero 
percent rating was assigned and has remained in effect since 
that time.  In correspondence received in December 1991 the 
veteran stated he was experiencing tension, nervousness, 
depression, insomnia, excessive sweating, and urinary 
frequency.  On May 26, 2000, VA received the veteran's claim 
of entitlement to an increased rating for malaria.

VA examination in June 2000 revealed the veteran was not 
malnourished and that his current weight was stable.  Thyroid 
blood tests, glucose, and cholesterol were normal.  The 
diagnosis included status post malaria with no current 
complaints of residuals.  Subsequent VA medical records are 
negative for complaint or treatment for malaria.  Treatment 
records dated in September 2005 noted examination revealed 
the veteran was well developed and well nourished.  There was 
no evidence of abdominal masses or organomegaly.

6304
Malaria:
Rating

As active disease
100
Note:  The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2005).

Based upon the evidence of record, the Board finds veteran's 
service-connected malaria is presently manifested by no 
active symptomatology.  Recent VA examination found no 
evidence of disease and no current residual complaints.  
There is no medical evidence of any treatment for relapse or 
liver or spleen damage.

Although the veteran has asserted that this disorder is more 
severely disabling, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Thus, a compensable rating is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a compensable rating for malaria is denied.


REMAND

The Board notes the issues of entitlement to a rating in 
excess of 50 percent for PTSD and entitlement to TDIU were 
previously remanded for additional development in December 
2003.  Although evidence pertinent to these matters has been 
added to the claims file since then, there is no indication 
the requested development has been completed nor was the 
newly obtained evidence addressed in a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2005).  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  This 
decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of an increased rating claim, including claims 
for TDIU, and the effective date of an award.  Because this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.

2.  Appropriate efforts should be taken 
to ensure that the veteran's medical 
records are obtained from the Salem, 
Virginia, VA Medical Center for any 
treatment for PTSD during the period of 
June 2000 to the present.  All hospital 
summaries, complete clinical records, 
outpatient treatment records, and records 
from any PTSD group counseling attended 
by the veteran should be obtained.

3.  Appropriate efforts should be taken 
to obtain the veteran's treatment records 
from J. Randall Wickham, M.D. Roanoke, VA 
24018, during the period of December 2000 
to the present, and Robert Albanese, M.D. 
Martinsville, VA 24112, during the period 
beginning in July 1998.  

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review by the examining psychiatrist.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The examiner should report in detail the 
symptomatology associated with PTSD as 
demonstrated on examination.  The 
examiner should also provide a complete 
multi-axial diagnosis that includes a 
global assessment of functioning (GAF) 
score with explanation and an opinion as 
to the extent of occupational impairment 
due solely to his PTSD.  The psychiatrist 
is to indicate which of the following, 
(a), (b), or (c) best describes the 
veteran's impairment:

(a)  Total occupational and social 
impairment, due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


